Case 1:20-cv-02551-RM-STV Document 2 Filed 08/24/20 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


 Case No.

 CAPTURE ELEVEN, LLC,
 a California limited liability company,

        Plaintiff,

 v.

 OTTER PRODUCTS, LLC,
 a Colorado limited liability company, and
 TREEFROG DEVELOPMENTS, INC. d/b/a
 LIFEPROOF, a Delaware corporation.


        Defendants.


 PLAINTIFF CAPTURE ELEVEN, LLC’S DISCLOSURE STATEMENT PURSUANT TO
                FEDERAL RULE OF CIVIL PROCEDURE 7.1


                Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff Capture

 Eleven, LLC (“Capture Eleven”) makes the following disclosures:

                Capture Eleven is a non-governmental corporate party and does not have any

 parent corporation. No publicly-held corporation owns 10% or more of Capture Eleven’s stock.

                Capture Eleven understands that under Rule 7.1 of the Federal Rules of Civil

 Procedure, it should promptly file a supplemental statement upon any change in the information

 that this statement requires.
Case 1:20-cv-02551-RM-STV Document 2 Filed 08/24/20 USDC Colorado Page 2 of 3




  Dated: August 24, 2020               Respectfully submitted,


                                       /s/ Ben L. Wagner
                                       TROUTMAN PEPPER HAMILTON
                                       SANDERS LLP
                                       Ben L. Wagner, Esq.
                                       11682 El Camino Real
                                       Suite 400
                                       San Diego, CA 92130

                                       TROUTMAN PEPPER HAMILTON
                                       SANDERS LLP
                                       Erica H. Dressler, Esq.
                                       3000 Two Logan Square
                                       Eighteenth and Arch Streets
                                       Philadelphia, PA 19103-2799
                                       Court Admission Forthcoming

                                       Attorneys for Plaintiff Capture Eleven, LLC
Case 1:20-cv-02551-RM-STV Document 2 Filed 08/24/20 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE

               I, Ben L. Wagner, hereby certify that on August 24, 2020 a true and correct copy

 of the foregoing Plaintiff Capture Eleven, LLC’s Disclosure Statement Pursuant to Federal Rule

 of Civil Procedure 7.1 was electronically filed with the Court’s ECF system and served on all

 counsel of record who are deemed to have consented to electronic service.



                                             TROUTMAN PEPPER HAMILTON SANDERS
                                             LLP

                                              By: /s/ Ben L. Wagner
                                                    Ben L. Wagner, Esq.


                                             Attorneys for Plaintiff Capture Eleven, LLC
